

110 HR 3936 IH: Emergency Unemployment Compensation Extension Act of 2014
U.S. House of Representatives
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3936IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2014Mr. Van Hollen (for himself and Mr. Levin) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the extension of certain unemployment benefits, and for other purposes.1.Short titleThis Act may be cited as the Emergency Unemployment Compensation Extension Act of 2014.2.FindingsCongress finds the following:(1)Emergency unemployment compensation benefits expired at the end of 2013.(2)1.3 million unemployed workers and their families immediately lost access to benefits. Thousands more unemployed workers are losing benefits each week.(3)Excluding title IV, which focuses on nutrition, the Agricultural Act of 2014, which has passed the House, generates savings to offset the cost of this Act. If savings are not sufficient, Congress will direct offsets from other legislation to fully offset this Act.(4)Consistent with the statutory pay-as-you-go scorecard and the spirit of House rules that allow savings from one bill to be counted in evaluating language in another paired bill, the savings generated by the Agricultural Act of 2014 (not including title IV) provide an offset for the benefits provided in this Act.3.Extension of emergency unemployment compensation program(a)ExtensionSection 4007(a)(2) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by striking January 1, 2014 and inserting July 1, 2014.(b)FundingSection 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended—(1)in subparagraph (I), by striking and at the end;(2)in subparagraph (J), by inserting and at the end; and(3)by inserting after subparagraph (J) the following:(K)the amendments made by section 2(a) of the Emergency Unemployment Compensation Extension Act of 2014;.(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the American Taxpayer Relief Act of 2012 (Public Law 112–240).4.Temporary extension of extended benefit provisions(a)In generalSection 2005 of the Assistance for Unemployed Workers and Struggling Families Act, as contained in Public Law 111–5 (26 U.S.C. 3304 note), is amended—(1)by striking December 31, 2013 each place it appears and inserting June 30, 2014; and(2)in subsection (c), by striking June 30, 2014 and inserting December 31, 2014.(b)Extension of matching for states with no waiting weekSection 5 of the Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is amended by striking June 30, 2014 and inserting December 31, 2014.(c)Extension of modification of indicators under the extended benefit programSection 203 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is amended—(1)in subsection (d), by striking December 31, 2013 and inserting June 30, 2014; and(2)in subsection (f)(2), by striking December 31, 2013 and inserting June 30, 2014.(d)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the American Taxpayer Relief Act of 2012 (Public Law 112–240).5.Extension of funding for reemployment services and reemployment and eligibility assessment activities(a)In generalSection 4004(c)(2)(A) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by striking through fiscal year 2014 and inserting through the second quarter of 2015.(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the American Taxpayer Relief Act of 2012 (Public Law 112–240).6.Additional extended unemployment benefits under the railroad unemployment insurance act(a)ExtensionSection 2(c)(2)(D)(iii) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(c)(2)(D)(iii)) is amended—(1)by striking June 30, 2013 and inserting December 31, 2013; and(2)by striking December 31, 2013 and inserting June 30, 2014.(b)Clarification on authority To use fundsFunds appropriated under either the first or second sentence of clause (iv) of section 2(c)(2)(D) of the Railroad Unemployment Insurance Act shall be available to cover the cost of additional extended unemployment benefits provided under such section 2(c)(2)(D) by reason of the amendments made by subsection (a) as well as to cover the cost of such benefits provided under such section 2(c)(2)(D), as in effect on the day before the date of enactment of this Act.(c)Funding for administrationOut of any funds in the Treasury not otherwise appropriated, there are appropriated to the Railroad Retirement Board $62,500 for administrative expenses associated with the payment of additional extended unemployment benefits provided under section 2(c)(2)(D) of the Railroad Unemployment Insurance Act by reason of the amendments made by subsection (a), to remain available until expended.7.Flexibility for unemployment program agreements(a)Flexibility(1)In generalSubsection (g) of section 4001 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) shall not apply with respect to a State that has enacted a law before December 1, 2013, that, upon taking effect, would violate such subsection.(2)Effective dateParagraph (1) is effective with respect to weeks of unemployment beginning on or after December 29, 2013.(b)Permitting a subsequent agreementNothing in such title IV shall preclude a State whose agreement under such title was terminated from entering into a subsequent agreement under such title on or after the date of the enactment of this Act if the State, taking into account the application of subsection (a), would otherwise meet the requirements for an agreement under such title.